

Exhibit 10.2






Notice of Grant of Nonqualified Stock Options
and Stock Option Agreement
EnPro Industries, Inc.
ID: 01-0583945
 
Marvin A. Riley
 
 
c/o EnPro Industries, Inc.
Option Number:
XXXXXX
5605 Carnegie Blvd.
Plan:
2002
Charlotte, NC United States 282094674
ID:
XXXXXX



Effective July 25, 2019, you have been granted Stock Options to buy 36,413
shares of EnPro Industries, Inc. (the “Company”) common stock at $66.31 per
share (as may be adjusted in accordance with the terms hereof, the “Option
Price”). These Stock Options are NOT intended to be Incentive Stock Options
under the Company’s 2002 Equity Compensation Plan (2016 Amendment and
Restatement) (as may be further amended from time to time, the “Plan”). The
aggregate option price of the shares purchasable under these Stock Options is
$2,414,546.03.


The Stock Options will become vested and exercisable to purchase the amount of
shares set forth below on the Vesting Dates set forth below, subject to the
provisions of the Plan and the accompanying Stock Option Agreement (the
“Agreement”), unless they are vested or forfeited earlier as described herein or
in the Agreement, and subject to your continuous employment with the Company or
any of its subsidiaries through the applicable Vesting Date. Except as otherwise
provided in the Agreement, if you no longer serve as an employee of the Company
(including its subsidiaries) for any reason, you will forfeit any unvested Stock
Options on the date of such termination of your service.


 
Shares
Vesting Date
 
12,137
July 25, 2022
 
12,138
July 25, 2023
 
12,138
July 25, 2024
 
 
 



By your signature and the Company’s signature below, you and the Company agree
that these Stock Options are granted under and governed by the terms and
conditions of the Plan and the Agreement, all of which are attached and made a
part of this document.



EnPro Industries, Inc.


By:
/s/ Robert S. McLean
 
July 26, 2019
 
Authorized Officer
 
Date
 
 
 
 
/s/ Marvin A. Riley
 
July 26, 2019
Marvin A. Riley
 
Date
 
 
 
 










--------------------------------------------------------------------------------



July 25, 2019


STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT AND THE RELATED NOTICES OF GRANT CONSTITUTE PART OF
THE PROSPECTUS COVERING SECURITIES REGISTERED UNDER THE SECURITIES ACT OF 1933.


Section 1. The EnPro Industries, Inc. 2002 Equity Compensation Plan (2016
Amendment and Restatement) (hereinafter called the “Plan”) was most recently
approved by the shareholders of EnPro Industries, Inc. (the “Company”) on May 4,
2016.


The Compensation and Human Resources Committee of the Board of Directors (the
“Compensation Committee”) has granted to you, as of July 25, 2019 (the “Grant
Date”), options to purchase shares of common stock of the Company at a price of
$66.31 per share, upon the terms and conditions set forth in this agreement and
the Plan. This Option Price represents the fair market value of the stock on the
Grant Date.


The type(s) of option granted to you, the dates on which the options granted to
you become exercisable, and the number of shares of common stock which become
purchasable on each of those dates under each type of option are set forth in
the attached Notices of Grant dated this date.


Once exercisable, all options granted hereunder shall, subject to the terms and
conditions of this agreement, remain exercisable through July 25, 2029 (the
“Expiration Date”).


This grant and exercise of this option is subject to the condition that this
option, together with any other options granted on the Grant Date, will conform
with any applicable provisions of any State or Federal law or regulation in
force either at the time of grant of the option or the exercise thereof. The
Compensation Committee and the Board of Directors reserve the right pursuant to
the condition mentioned in this paragraph to terminate all or a portion of this
option if in the opinion of said Committee and Board, with the advice of counsel
of the Company, this option or the exercise thereof, together with any other
options granted as of the Grant Date, does not conform with any such applicable
State or Federal law or regulation. Your ability to exercise your options and
receive the benefits of such exercise are further contingent upon your agreement
that you will remit to the Company any taxes that the Company is required by law
to collect from you. The Company reserves the right to deduct from the total
number of shares purchased by you pursuant to the exercise of the options the
number of shares the fair market value of which equals any tax withholding
obligation, which it has upon your exercise of the option. The Company also
reserves the right to require that any such taxes be remitted to the Company
from the proceeds of the sale of any stock acquired by you through exercise of
the option by any stockbroker effecting such sale.


Section 2. The option hereby granted may be exercised prior to the Expiration
Date as to all or any of the shares then purchasable in accordance with the
Notice of Grant by payment in full therefor, at the corporate offices of the
Company, either in (a) cash (including checks, bank draft or money order) or (b)
by delivering common stock of the Company previously owned of record by you, or
a combination of common stock of the Company owned of record by you and cash.
The fair market value of the common stock so delivered shall be the closing
price of the common stock on the New York Stock Exchange‑Composite Transactions
listing on the day preceding the exercise date. The utilization of common stock
for all or part of the option price shall be subject to rules and conditions
issued by the Board of Directors or the Compensation Committee including but not
limited to common stock holding period requirements relating to pyramiding
rules, regulations, principles and practices of the Internal Revenue Service,
the Securities and Exchange


2



--------------------------------------------------------------------------------



Commission and the accounting profession. Upon receipt of such payment and
payment of any required withholding taxes, the Company will issue, sell and
deliver fully paid and nonassessable shares of common stock, having a par value
of $0.01 per share, of the Company in the amount for which payment is so made.
As soon as practicable after such payment, delivery of the shares can be made
either by a certificate or certificates representing the shares of stock so
purchased or by DWAC, if so requested.


Section 3. [Intentionally omitted]


Section 4. The option hereby granted is personal to you and is not assignable
except as otherwise provided herein or in Section 7. Any non-incentive stock
options may be transferred by gift, without any consideration, to immediate
family members, or to a trust the sole beneficiaries of which are immediate
family members or to a partnership including only immediate family members. For
purposes of this agreement, “immediate family members” include your spouse,
children and grandchildren. The immediate family members may make no further
transfer of this option.


Section 5. If your employment with the Company or a subsidiary company
terminates prior to the Expiration Date, by reason of retirement at the Normal
Retirement Date or later, as defined in the Company’s Salaried Retirement Plan
(or as defined in a subsidiary company’s salaried pension plan in the event your
benefits are received solely from the subsidiary’s plan), in effect at the time
of your retirement, your privilege to purchase shares may be exercised by you at
any time but in no event later than the Expiration Date, and thereafter shall
terminate.


Section 6. If your employment with the Company or a subsidiary company
terminates prior to the Expiration Date by reason of permanent and total
disability, determined on the basis of medical evidence satisfactory to the
Company, your privilege to purchase shares may be exercised by you at any time
within three years of disability, but in no event later than the Expiration
Date, and thereafter shall terminate.


Section 7. If you should die prior to the Expiration Date, your privilege to
purchase shares may be exercised by your executors or administrators at any time
within twelve (12) months of the date of your death, but in no event later than
the Expiration Date, and thereafter shall terminate.


Section 8. Except as otherwise provided in Section 10 hereof, if your employment
with the Company (including its subsidiaries) terminates for any reason other
than death, retirement or permanent and total disability referred to in Sections
5, 6 and 7, your privilege to purchase vested shares may be exercised by you at
any time within ninety (90) days of the termination of your employment, but in
no event later than the Expiration Date, and thereafter shall terminate. This
agreement is not intended to place upon you any obligation to continue, nor to
place upon the Company any obligation to continue you, in the employment of the
Company or any of its subsidiaries and notwithstanding that some or all of the
shares to which your option relates shall not yet have become vested in
accordance with the terms of this agreement, you and the Company shall be free
to terminate your employment as if this agreement had never been made.


Section 9. In the event of any change in corporate capitalization (including,
but not limited to, a change in the number of shares of common stock
outstanding), such as a stock split or a corporate transaction, such as any
merger, consolidation, separation, including a spin‑off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Internal Revenue Code) or any partial or complete liquidation of the Company,
the Compensation Committee or the Board of Directors may make such substitution
or adjustments in the number, kind and option price of shares subject to this
option and/or such other equitable substitution or adjustments as it may
determine to be appropriate in its sole discretion; provided, however, that the
number of shares subject to this option shall always be a whole number.


3



--------------------------------------------------------------------------------





Section 10. (a) To the extent the options are assumed, converted or replaced by
the resulting entity in a Change in Control (as defined in the Plan), if within
two years after the date of the Change in Control you have a termination of
employment either (A) by the Company other than for “Cause” or (B) by you for
“Good Reason” (each as defined in paragraph (d) below), then the options shall
become immediately exercisable in full and shall remain exercisable by you for
no less than the shorter of (i) two years after the Change in Control date or
(ii) the remainder of the full term of this option.


(b) To the extent the options are not assumed, converted or replaced by the
resulting entity in the Change in Control, then upon the Change in Control, the
options shall become immediately exercisable in full and shall remain
exercisable by you for no less than the shorter of (i) two years after the
Change in Control date or (ii) the remainder of the full term of this option.


(c) In the event that the Change in Control is to result in the cancellation of
the outstanding shares of the Company’s common stock with the holders of the
Company’s common stock receiving the right to receive cash or other
consideration, notwithstanding Sections 10(a) and (b), the Compensation
Committee (as constituted immediately prior to the Change in Control) may, in
its discretion, (i) determine that all then-outstanding options covered by this
agreement (whether then exercisable or unexercisable) shall be canceled in
exchange for a payment having a value equal to the excess, if any, of (A) the
product of the Change in Control Price multiplied by the aggregate number of all
shares covered by this option agreement immediately prior to the Change in
Control less any shares previously purchased upon any exercise of options under
this agreement over (B) the Option Price multiplied by the number of such
shares, with such payment to be paid as soon as reasonably practicable upon the
Change in Control but in no event at any time as results in adverse tax
consequences to you under Section 409A of the Internal Revenue Code, or (ii)
terminate any outstanding options covered by this option agreement upon the
occurrence of the Change in Control if either (A) the Company provides you with
reasonable advance notice to exercise all outstanding and unexercised options
prior to the occurrence of the Change in Control or (B) the Compensation
Committee reasonably determines that the Change in Control Price is equal to or
less than the Option Price.


(d) For purposes of this Section 10, the following terms shall have the
following meanings:


(i) “Cause” shall be defined as that term is defined in your offer letter or
other applicable employment or management continuity agreement; or, if there is
no such definition, “Cause” means your termination of employment with the
Company due to (A) the willful and continued failure by you to substantially
perform your duties with the Company, which failure causes material and
demonstrable injury to the Company (other than any such failure resulting from
your incapacity due to physical or mental illness), after a demand for
substantial performance is delivered to you by the Company which specifically
identifies the manner in which the Company believes that you have not
substantially performed your duties, and after you have been given a period
(hereinafter known as the “Cure Period”) of at least thirty (30) days to correct
your performance, (B) the willful engaging by you in other gross misconduct
materially and demonstrably injurious to the Company, (C) conviction of a felony
or a misdemeanor involving moral turpitude, (D) your willful receipt of an
improper personal benefit that demonstrably injures the Company, and (E) your
willful and material violation of the Company’s written policies after being
provided written notice of such violation and a Cure Period of at least thirty
(30) days. For purposes hereof, no act, or failure to act, on your part shall be
considered “willful” unless conclusively demonstrated to have been done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in the best interests of the Company.




4



--------------------------------------------------------------------------------



(ii) “Good Reason” shall be defined as that term is defined in your offer letter
or other applicable employment or management continuity agreement; or, if there
is no such definition, “Good Reason” means, provided that you have complied with
the Good Reason Process, the occurrence of any of the following events without
your consent: (A) a material diminution in your responsibility, authority or
duty; (B) a material diminution in your base salary except for across-the-board
salary reductions based on the Company and its subsidiaries’ financial
performance similarly affecting all or substantially all management employees of
the Company and its subsidiaries; or (C) the relocation of the office at which
you were principally employed immediately prior to a Change in Control to a
location more than fifty (50) miles from the location of such office, or your
being required to be based anywhere other than such office, except to the extent
you were not previously assigned to a principal location and except for required
travel on your employer’s business to an extent substantially consistent with
your business travel obligations at the time of the Change in Control.


(iii) “Good Reason Process” means that (A) you reasonably determine in good
faith that a Good Reason condition has occurred; (B) you notify the Company in
writing of the occurrence of the Good Reason condition within sixty (60) days of
such occurrence; (C) you cooperate in good faith with the Company and its
subsidiaries’ efforts, for a period of not less than thirty (30) days following
such notice (the “Cure Period”), to remedy the condition; (D) notwithstanding
such efforts, the Good Reason condition continues to exist following the Cure
Period; and (E) you terminate your employment for Good Reason within sixty (60)
days after the end of the Cure Period. If the Company or its subsidiaries cures
the Good Reason condition during the Cure Period, and you terminate your
employment with the Company and its subsidiaries due to such condition
(notwithstanding its cure), then you will not be deemed to have terminated your
employment for Good Reason.


(iv) “Change in Control Price” means the per share price to be paid to the
holders of the Company’s common stock in the transaction constituting the Change
in Control determined on a fully diluted basis, as determined in good faith by
the Compensation Committee as constituted immediately before the Change in
Control, if any part of the consideration is payable other than in cash.


Section 11. You are not entitled by virtue of your acceptance of this option
agreement to any rights of a shareholder of the Company or to notice of meetings
of shareholders or of any other proceedings of the Company.


Section 12. All notices hereunder to the Company shall be delivered personally
or mailed to its corporate offices, attention: Secretary, 5605 Carnegie Blvd.,
Suite 500, Charlotte, North Carolina 28209 and all notices hereunder to you
shall be delivered personally or mailed to you at your address noted above. Such
addresses for the service of notices may be changed at any time provided notice
of such change is furnished in advance to the Company or to you, as the case may
be.


Section 13. The Notice of Grant, this option agreement and the terms and
conditions herein set forth are subject in all respects to the terms and
conditions of the Plan as approved by the Board of Directors and shareholders,
which are controlling. All decisions or interpretations of the Board of
Directors and of the Compensation Committee referred to herein shall be binding
and conclusive upon you or upon your executors or administrators upon any
question arising hereunder or under the Plan.


The Notice of Grant, when accepted by you, together with this option agreement,
will constitute an agreement between us as of the date first above written,
which shall bind and inure to the benefit of our respective executors,
administrators, successors and assigns.


5

